DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office has entered the Amendment filed on February 3, 2021. Claims 1-2, 4-6, and 9 remain pending in the Application. Applicant’s Amendment to the Specification, Drawings, and Claims has overcome all objections and rejections in the December 15, 2020 Non-Final Office Action that are not mentioned below.

Specification
The disclosure is objected to because of the following informalities:

Paragraph 57 should read: In all the configurations as illustrated in [[Figs.]] FIGS. 1 to 3, the refrigerant leakage detecting device 98 is connected to the main circuit 220, not to a branch circuit (for example, the heating-circuit-side pipes 82a and 82b and the heating apparatus 300) installed by a technician in the actual place. Thus, attachment of the refrigerant leakage detecting device 98 and connection between the refrigerant leakage detecting device 98 and the controller 201 can be carried out by a manufacturer of the indoor unit 200. It is therefore possible to avoid human errors such as a failure to attach the refrigerant leakage detecting device 98 and a failure to connect the refrigerant leakage detecting device 98 to the controller 201.

Appropriate correction is required.

The Office reminds Applicant that the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 2-6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the 5th and 4th to last lines of claim 1 call for an additional outdoor unit and indoor unit each accommodating a portion of the refrigeration circuit.  However, it is unclear whether either “outdoor unit” or “indoor unit” necessarily requires any structure, for example a housing, or if each of the “outdoor unit” and “indoor unit” limitations just represent a non-structural sorting of the parts of 
Applicant should note, that examiner has not considered in the rejection below that either of the indoor and outdoor unit limitations to require housings as no actual housings have been shown in the figures.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over YASUMASA SUZUKI (foreign patent publication JP2013167395, hereinafter SUZUKI) as in view of FENG WANG (foreign patent publication CN104807251, hereinafter WANG), TERRENCE MOSES (US 20130199222, hereinafter MOSES). 
Regarding claim 1, SUZUKI (¶¶ 5-6, 12-23, 26-32, and 38-43, and FIGS. 1 and 3) discloses: A heat-pump using apparatus (1100) comprising: a refrigerant circuit (110) configured to circulate refrigerant; a heat medium circuit (210) configured to cause a heat medium to flow in the heat medium circuit; and a heat exchanger (2) configured to cause heat exchange to be performed between the refrigerant and the heat medium, the heat medium circuit including a main circuit (e.g. the circuit 210-55-60-61-210) extending via the heat exchanger, the main circuit including a branching part (55) located at a downstream end of the main circuit, and connected to those portions of a plurality of branch circuits (the circuits 55-61 and 55-82b) which branch off from the main circuit, and a joining part (path 55-210) located at an upstream end of the main circuit, and connected to those portions of the plurality of branch circuits which join the main circuit, the main circuit being provided as a circuit to which a pressure protection device (58) and a refrigerant leakage detecting device (59) are connected, … the pressure protection device being connected to a connection part (54) located between the heat exchanger and one of the branching part and the joining part in the main circuit, -3-Attorney Docket No. 129A_773_TN the refrigerant leakage detecting device being connected to the other of the branching part and the joining part, or between the connection part and the other of the branching part and the joining part, or to the connection part, in the main circuit, the heat-pump using apparatus further comprising an outdoor unit (100) accommodating part of the refrigerant circuit and … the heat medium circuit (210), and the heat exchanger (2), and the indoor unit (200) … and the refrigerant leakage detecting device (65).
Regarding claim 1, SUZUKI may not explicitly disclose: the refrigerant circuit including a first blocking device and a second blocking device between which the heat exchanger (2) is located.
Regarding claim 1, WANG (pg. 5, full paragraph 3; and FIGS. 1-2) teaches: a refrigerant circuit (1, 3, 2, 5, 4, 6, 3, 1) including a first blocking device (5) and a second blocking device (6) between which a heat exchanger (4) is located. Similar to SUZUKI, WANG comprises a compressor, a plurality of exchangers, a four-way valve (3), an electronic throttle assembly, and a plurality of fluid circuits. WANG employs blocking devices (electronic throttle assembly 5 and electric switch assembly 6) in a refrigerant circuit to improve the safety (fewer flammable refrigerant leaks) and maintenance desires of the heat-pump using apparatus. 
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine SUZUKI with the teachings of WANG to employ blocking devices on both the input and output sides of the heat exchanger to improve the safety (fewer flammable refrigerant leaks) and maintenance desires of the heat-pump using apparatus.

Regarding claim 1, SUZUKI as modified may not explicitly disclose: an indoor unit accommodating a remaining part of the refrigerant circuit which includes the first and second blocking devices and the heat exchanger. 
Regarding claim 1, MOSES (¶¶ 26-28; and FIG. 2) teaches it is old and well known in the art to have the outdoor unit circuit (134, 130, 138, 143) of a heat pump using apparatus (101) to be accommodated partially within an outdoor unit (136) and the indoor unit (100).  The portion of the outdoor unit circuit within the indoor unit includes valves (155 and 172) and the liquid-to-liquid heat exchanger (1). 
It would have been obvious to one skilled in the art, before the effective filing date of the Instant claims, to have modified SUZUKI in view of WANG to incorporate the teachings of MOSES to place a portion of the refrigerant circuit, including the heat exchanger and any valving related to the heat exchanger, i.e. the first and second blocking devices as set forth in WANG, within the indoor unit as doing so appears to be nothing more than a matter of design choice to one having ordinary skill in the art as the operation of the device would not thereby be modified and when shifting the location of parts does not change the operation of the device it has been held to be an obvious matter of design choice.  Further, based on the disclosure of Moses it would have been obvious to try moving a portion of the refrigerant circuit within the indoor unit as there are a finite known number of options, the outdoor unit circuit being completely within the outdoor unit or partially within the outdoor unit, and based on the disclosures of Suzuki, Wang, and Moses there is a reasonable expectation of success utilizing either option.

Regarding claim 2, the combination of SUZUKI and WANG (pg. 5, 3rd full paragraph of Wang; and FIGS. 1-2) teaches: wherein the first blocking device (5) and the second blocking device (6) are opening and closing valves (5, 6) which are closed when leakage of the refrigerant to the heat medium circuit is detected (7).

Regarding claim 4, SUZUKI (¶ 38) as modified discloses: wherein the refrigerant leakage detecting device (65) detects leakage of the refrigerant to the heat medium circuit based on an internal pressure of the heat medium circuit.

Regarding claim 5, the combination of SUZUKI and WANG (pg. 6, full paragraphs 1-4; and FIGS. 1-2 of Wang) teaches: wherein the first blocking device (5) is provided between a compressor (1) in the refrigerant circuit and the heat exchanger (2), and wherein the second blocking device (6) is provided between the heat exchanger (2) and a heat-source-side heat exchanger (4) in the refrigerant circuit.

Regarding claim 6, the combination of SUZUKI and WANG (pg. 6, full paragraphs 4-5 of Wang) as modified teaches: wherein the second blocking device (6) operates as a pressure-reducing device in the refrigerant circuit. Similarly, regarding claim 6, the combination of SUZUKI, WANG, and MOSES (FIG. 3) as modified teaches blocking devices (162 or 172) that reduce pressure (160 or 170) in the outdoor circuit.

Regarding claim 9, the combination of SUZUKI (¶¶ 3, 5 and 43) and WANG (page 2, full paragraph 2) as modified teaches: wherein the refrigerant is flammable refrigerant (SUZUKI: ¶¶ 5 and 43; and WANG: page 2, full paragraph 2) or toxic refrigerant (SUZUKI: ¶ 3). Refrigerant R-32 (SUZUKI: ¶ 3) is flammable, toxic to, and contaminates the environment based on dosage (see AIRGAS, SAFETY DATA SHEET, Difluoromethane (R32), 2015) which could result from a leak or spillage.

Response to Arguments
Applicant’s arguments, see pages 1-8, filed February 3, 2021, with respect to the rejection(s) of claim(s) 1-2 and 4-9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of SUZUKI, WANG, and MOSES with respect to claim(s) 1-2, 4-6, and 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

RICHARD D. DENNIS (US 4643002) teaches a(n) THERMO-CHARGER FOR MULTIPLEX AIR CONDITIONING SYSTEM, with valves on either side of a heat exchanger to (82) for reducing refrigerant leakage into a building. The heat exchanger is part of an indoor/outdoor refrigerant loop.
KOJI YAMASHITA (US 20120292006) teaches a(n) AIR-CONDITIONING APPARATUS.
DEREK LEMAN (US 20140326004) teaches a(n) METHOD FOR MANAGING A REFRIGERANT CHARGE IN A MULTI-PURPOSE HVAC SYSTEM.
HIROKAZU MINAMISAKO (US 20190346191) teaches a(n) HEAT PUMP APPARATUS employing valves in the water circuit to inhibit flammable and toxic refrigerants such as propane and R32 from entering the indoor space.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/B.D.B./Examiner, Art Unit 3763




/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763